Case: 13-30679      Document: 00512621544         Page: 1    Date Filed: 05/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-30679                             May 7, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ELIZABETH MARGARET CHILDS, also known as Elizabeth Childs, also
known as Christina Margaret Childs, also known as Elizabeth Kaufman, also
known as Stephanie White, also known as Christine Elizabeth Finn, also
known as Christine Childs Finn, also known as Elizabeth Margaret Kaufman,
also known as Christine Finn, also known as Beth Childs, also known as
Margaret Chiles, also known as Liz Chiles, also known as Nicole Childs,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20016-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Elizabeth Margaret Childs pleaded guilty to bank fraud and was
sentenced to 24 months of imprisonment and 60 months of supervised release.
Childs pleaded true to violating numerous conditions of her supervised release


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-30679   Document: 00512621544      Page: 2   Date Filed: 05/07/2014


                                  No. 13-30679

and now appeals the 36-month prison sentence she received after her
supervised release was revoked.
       First, Childs argues that the district court gave inadequate reasons for
its sentence. Because Childs objected only generally to the reasonableness of
her sentence, review of the procedural reasonableness of her sentence is for
plain error. See United States v. Kippers, 685 F.3d 491, 497 (5th Cir. 2012)
(citing United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009) (explaining
that plain error review applies on appeal where defendant failed to raise any
of the specific claims of procedural error before the district court)). Given that
the district court was presented with and considered many reasons for a
sentence outside the guidelines policy statement range and these reasons
addressed the applicable 18 U.S.C. § 3553(a) factors, Childs fails to show that
under plain error review her sentence was not procedurally reasonable. See
Puckett v. United States, 556 U.S. 129, 135 (2009); Kippers, 685 F.3d at 497-
99.
       To the extent Childs argues that the district court erred in failing to give
her notice of its intent to upwardly depart from the guidelines policy statement
range, such notice is not required in revocation proceedings. See United States
v. Santirosa, 94 F. App’x 231, 231-32 (5th Cir. 2004); FED. R. CRIM. P. 32.1.
       Finally, to the extent Childs suggests that her 36-month sentence is
substantively unreasonable, she has not shown that the district court abused
its discretion given that she had absconded for years and committed additional
crimes during that period. See Kippers, 685 F.3d at 500-01.
       AFFIRMED.




                                         2